Citation Nr: 1337491	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include major depressive disorder and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  He had no foreign service.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by which the Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the Board in July 2013.  A transcript of the hearing is associated with the VA file.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran asserts that he his current psychiatric disorder first manifested in active service.  VA mental health treatment records dated in March 2009 show diagnoses of major depressive disorder and anxiety disorder not otherwise specified.  Service treatment records show that upon pre-enlistment examination in March 1970, psychiatric examination was normal.  A December 1970 examination report indicates that the Veteran reported having frequent trouble sleeping, frequent terrifying nightmares, depression or excessive worry, and nervous trouble.  Psychiatric examination was normal.  The Veteran underwent psychiatric evaluation in January 1971 and October 1971.  The January 1971 psychiatric evaluation report indicates that the Veteran had been in active duty for 6 months and he had nervous symptoms that existed prior to service and the Veteran believed he had other symptoms that were aggravated by service.  The report revealed evidence of long-standing attitudinal, characterological, and behavioral patterns best labeled as passive-aggressive personality.  It was noted that the Veteran was not mentally ill and he was responsible for his behavior.  An October 1971 psychiatric evaluation report shows a diagnosis of passive-aggressive personality disorder.  It was noted that the Veteran had a lifelong history of turmoil and abuse in childhood.  The April 1973 examination report indicates that the Veteran reported having nervous trouble.  Psychiatric examination was normal.  The May 1974 separation examination indicates that psychiatric examination was normal.  At the videoconference hearing before the Board in July 2013, the Veteran stated that he had symptoms of depression his entire life and the symptoms began in service.  The Veteran's spouse stated that the Veteran had symptoms of anxiety and depression for the past 25 years, since she has known him.  

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the current psychiatric disorder and to obtain an opinion as to whether any current psychiatric disorder pre-existed service and was permanently aggravated by service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed psychiatric disorder.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disability. 

The record shows that the Veteran receives treatment for the current psychiatric disorders from the VA Healthcare System.  The RO should obtain any outstanding VA treatment records for treatment of the psychiatric disorder.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the current psychiatric disorder.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  Obtain any outstanding pertinent VA treatment records showing treatment for the psychiatric disorder.  from the VA Healthcare System. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current DSM-IV diagnoses.  

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) pre-existed the Veteran's period of service and if so, whether any such pre-existing psychiatric disorder was permanently increased in disability during active service and any such increase was not due to the natural progress of the disability.  Temporary or intermittent flare-ups during service of a preexisting disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.

If any current psychiatric disorder is not found to have pre-existed service, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder had its clinical onset during the Veteran's period of active service or is related to incident or event in service.  Attention is invited to the service treatment records which show that the Veteran reported having symptoms of frequent trouble sleeping, frequent terrifying nightmares, depression or excessive worry, and nervous trouble in active service and passive-aggressive personality disorder was diagnosed approximately 6 months after service entrance.     

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a psychiatric disorder in light of all evidence of record including all evidence part of the virtual VA file.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


